
	
		II
		Calendar No. 651
		111th CONGRESS
		2d Session
		S. 3975
		IN THE SENATE OF THE UNITED STATES
		
			November 18, 2010
			Mr. DeMint introduced
			 the following bill; which was read the first time
		
		
			November 19, 2010
			Read the second time and placed on the
			 calendar
		
		A BILL
		To permanently extend the 2001 and 2003 tax relief
		  provisions, and to permanently repeal the estate tax, and to provide permanent
		  alternative minimum tax relief, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Tax Relief Certainty
			 Act.
		IPermanent tax
			 relief
			101.Repeal of EGTRRA
			 sunset
				(a)In
			 generalSection 901 of the
			 Economic Growth and Tax Relief Reconciliation Act of 2001 is repealed.
				(b)Sunset
			 maintained for expansion of adoption benefits under the Patient Protection and
			 Affordable Care ActSubsection (c) of section 10909 of the
			 Patient Protection and Affordable Care Act is amended to read as
			 follows:
					
						(c)Sunset
				provisionAll provisions of, and amendments made by, this section
				shall not apply to taxable years beginning after December 31, 2011, and the
				Internal Revenue Code of 1986 shall be applied and administered to such years
				as if such provisions and amendments had never been
				enacted.
						.
				102.Repeal of
			 JGTRRA sunsetSection 303 of
			 the Jobs and Growth Tax Relief Reconciliation Act of 2003 is repealed.
			103.Technical and conforming
			 amendmentsThe Secretary of
			 the Treasury or the Secretary’s delegate shall not later than 90 days after the
			 date of the enactment of this Act, submit to the Committee on Ways and Means of
			 the House of Representatives and the Committee on Finance of the Senate a draft
			 of any technical and conforming changes in the Internal Revenue Code of 1986
			 which are necessary to reflect throughout such Code the purposes of the
			 provisions of, and amendments made by, this Act.
			IIPermanent
			 individual AMT relief
			201.Permanent
			 individual AMT relief
				(a)Modification of
			 alternative minimum tax exemption amount
					(1)In
			 generalParagraph (1) of section 55(d) of the Internal Revenue
			 Code of 1986 (relating to exemption amount) is amended to read as
			 follows:
						
							(1)Exemption
				amount for taxpayers other than corporationsIn the case of a
				taxpayer other than a corporation, the term exemption amount
				means—
								(A)the dollar amount
				for taxable years beginning in the calendar year as specified in the table
				contained in paragraph (4)(A) in the case of—
									(i)a
				joint return, or
									(ii)a surviving
				spouse,
									(B)the dollar amount
				for taxable years beginning in the calendar year as specified in the table
				contained in paragraph (4)(B) in the case of an individual who—
									(i)is not a married
				individual, and
									(ii)is not a
				surviving spouse,
									(C)50 percent of the
				dollar amount applicable under paragraph (1)(A) in the case of a married
				individual who files a separate return, and
								(D)$22,500 in the
				case of an estate or trust.
								For
				purposes of this paragraph, the term surviving spouse has the
				meaning given to such term by section 2(a), and marital status shall be
				determined under section
				7703..
					(2)Specified
			 exemption amountsSection
			 55(d) of such Code is amended by adding at the end the following new
			 paragraph:
						
							(4)Specified
				exemption amounts
								(A)Taxpayers
				described in paragraph
				(1)(A)For purposes of paragraph
				(1))(A)—
									
										
											
												For taxable years beginning in—The
						exemption amount is:
												
											
											
												2010$72,450
												
												2011$74,450
												
												2012$78,250
												
												2013$81,450
												
												2014$85,050
												
												2015$88,650
												
												2016$92,650
												
												2017$96,550
												
												2018$100,950
												
												2019$105,150
												
												2020$109,950.
												
											
										
									
								(B)Taxpayers
				described in paragraph
				(1)(B)For purposes of paragraph
				(1))(B)—
									
										
											
												For taxable years beginning in—The
						exemption amount is:
												
											
											
												2010$47,450
												
												2011$48,450
												
												2012$50,350
												
												2013$51,950
												
												2014$53,750
												
												2015$55,550
												
												2016$57,550
												
												2017$59,500
												
												2018$61,700
												
												2019$63,800
												
												2020$66,200.
												
											
										
								.
					(b)Alternative
			 minimum tax relief for nonrefundable credits
					(1)In
			 generalSubsection (a) of section 26 of the Internal Revenue Code
			 of 1986 is amended to read as follows:
						
							(a)Limitation
				based on amount of taxThe aggregate amount of credits allowed by
				this subpart for the taxable year shall not exceed the sum of—
								(1)the taxpayer's
				regular tax liability for the taxable year reduced by the foreign tax credit
				allowable under section 27(a), and
								(2)the tax imposed
				by section 55(a) for the taxable
				year.
								.
					(2)Conforming
			 amendments
						(A)Adoption
			 credit
							(i)Section 23(b) of
			 such Code, as in effect on December 31, 2009, is amended by striking paragraph
			 (4).
							(ii)Section 23(c) of
			 such Code, as in effect on December 31, 2009, is amended by striking paragraphs
			 (1) and (2) and inserting the following:
								
									(1)In
				generalIf the credit allowable under subsection (a) for any
				taxable year exceeds the limitation imposed by section 26(a) for such taxable
				year reduced by the sum of the credits allowable under this subpart (other than
				this section and sections 25D and 1400C), such excess shall be carried to the
				succeeding taxable year and added to the credit allowable under subsection (a)
				for such taxable
				year.
									.
							(iii)Section 23(c)
			 of such Code, as in effect on December 31, 2009 amended by redesignating
			 paragraph (3) as paragraph (2).
							(B)Child tax
			 credit
							(i)Section 24(b) of
			 such Code is amended by striking paragraph (3).
							(ii)Section 24(d)(1)
			 of such Code is amended—
								(I)by striking
			 section 26(a)(2) or subsection (b)(3), as the case may be, each
			 place it appears in subparagraphs (A) and (B) and inserting section
			 26(a), and
								(II)by striking
			 section 26(a)(2) or subsection (b)(3), as the case may be in the
			 second last sentence and inserting section 26(a).
								(C)Credit for
			 interest on certain home mortgagesSection 25(e)(1)(C) of such
			 Code is amended to read as follows:
							
								(C)Applicable tax
				limitFor purposes of this paragraph, the term applicable
				tax limit means the limitation imposed by section 26(a) for the taxable
				year reduced by the sum of the credits allowable under this subpart (other than
				this section and sections 23, 25D, and
				1400C).
								.
						(D)Savers'
			 creditSection 25B of such Code is amended by striking subsection
			 (g).
						(E)Residential
			 energy efficient propertySection 25D(c) of such Code is amended
			 to read as follows:
							
								(c)Carryforward of
				unused creditIf the credit allowable under subsection (a)
				exceeds the limitation imposed by section 26(a) for such taxable year reduced
				by the sum of the credits allowable under this subpart (other than this
				section), such excess shall be carried to the succeeding taxable year and added
				to the credit allowable under subsection (a) for such succeeding taxable
				year.
								.
						(F)Certain plug-in
			 electric vehiclesSection 30(c)(2) of such Code is amended to
			 read as follows:
							
								(2)Personal
				creditFor purposes of this title, the credit allowed under
				subsection (a) for any taxable year (determined after application of paragraph
				(1)) shall be treated as a credit allowable under subpart A for such taxable
				year.
								.
						(G)Alternative
			 motor vehicle creditSection 30B(g)(2) of such Code is amended to
			 read as follows:
							
								(2)Personal
				creditFor purposes of this title, the credit allowed under
				subsection (a) for any taxable year (determined after application of paragraph
				(1)) shall be treated as a credit allowable under subpart A for such taxable
				year.
								.
						(H)New qualified
			 plug-in electric vehicle creditSection 30D(c)(2) of such Code is
			 amended to read as follows:
							
								(2)Personal
				creditFor purposes of this title, the credit allowed under
				subsection (a) for any taxable year (determined after application of paragraph
				(1)) shall be treated as a credit allowable under subpart A for such taxable
				year.
								.
						(I)Cross
			 referencesSection 55(c)(3) of such Code is amended by striking
			 26(a), 30C(d)(2), and inserting 30C(d)(2).
						(J)Foreign tax
			 creditSection 904 of such Code is amended by striking subsection
			 (i) and by redesignating subsections (j) , (k), and (l) as subsections (i),
			 (j), and (k), respectively.
						(K)First-time home
			 buyer credit for the District of ColumbiaSection 1400C(d) of
			 such Code is amended to read as follows:
							
								(d)Carryforward of
				unused creditIf the credit allowable under subsection (a)
				exceeds the limitation imposed by section 26(a) for such taxable year reduced
				by the sum of the credits allowable under subpart A of part IV of subchapter A
				(other than this section and section 25D), such excess shall be carried to the
				succeeding taxable year and added to the credit allowable under subsection (a)
				for such taxable
				year.
								.
						(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
				
	
		November 19, 2010
		Read the second time and placed on the
		  calendar
	
